Blackburn, Judge.
In State of Ga. v. White, 210 Ga. App. 876 (437 SE2d 826) (1993), we reversed the trial court’s denial of the State’s complaint for forfeiture of White’s vehicle arising out of criminal charges involving counterfeit cocaine. The trial court held that the forfeiture provisions of OCGA § 16-13-49 did not apply to transactions involving counterfeit controlled substances. We disagreed and reversed the trial court’s *184ruling; the Supreme Court disagreed with us and reversed our judgment in White v. State of Ga., 264 Ga. 547 (448 SE2d 354) (1994). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.
Decided February 1, 1995.
Daniel J. Craig, District Attorney, Daniel W. Hamilton, William C. Davison, Assistant District Attorneys, for appellant.
Peter D. Johnson, for appellee.

Judgment reversed.


McMurray, P. J., and Johnson, J., concur.